1

2

3

4

5

6

7

8

9                      UNITED STATES DISTRICT COURT

10                    EASTERN DISTRICT OF CALIFORNIA

11

12   RICHARD DAVID CLASSICK, JR.,         No.   2:18-cv-02344-JAM-AC
     individually and on behalf of
13   all others similarly situated,
14                Plaintiffs,             ORDER GRANTING DEFENDANTS’
                                          MOTION TO DISMISS
15        v.
16   SCHELL & KAMPETER, INC. d/b/a
     DIAMOND PET FOODS, and DIAMOND
17   PET FOODS INC.,
18                Defendants.
19

20       Plaintiff Richard David Classick, Jr. (“Mr. Classick” or

21   “Plaintiff”) brings this putative class action against Schell &

22   Kampeter, Inc. d/b/a Diamond Pet Foods and Diamond Pet Foods Inc.

23   (collectively “Diamond” or “Defendants”) for damages sustained

24   from purchasing, or overpaying to purchase, dog food allegedly

25   containing undisclosed levels of heavy metals, BPA, pesticides,

26   plasticizers, acrylamides, and other contaminants.     Third Amended

27   Compl. (“TAC”), ECF No. 24.   Defendants move to dismiss

28   Plaintiff’s claims for equitable relief.     Mot., ECF No. 27.
                                      1
1         For the reasons set forth below, this Court GRANTS

2    Defendants’ motion.1

3           I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

4         A recitation of the primary factual allegations in this case

5    can be found in a prior Order issued by this Court and will not

6    be repeated here.    MTD SAC Order, ECF No. 23, at 2-4; Grossman v.

7    Schell & Kampeter, Inc., No. 2:18-CV-02344-JAM-AC, 2019 WL

8    1298997, at *1-2 (E.D. Cal. Mar. 21, 2019) (granting in part and

9    denying in part Defendants’ Motion to Dismiss Plaintiffs’ Second

10   Amended Complaint).    In that order, and as relevant to this

11   motion, this Court dismissed Plaintiff’s claims for equitable

12   relief, with leave to amend.     Id.   Accordingly, on April 9, 2019,

13   Mr. Classick, the sole remaining named plaintiff, filed the Third

14   Amended Complaint.     TAC, ECF No. 24.    Defendants move to dismiss

15   the repleaded claims for equitable relief.       Mot., ECF No. 27.

16   Plaintiff opposes the motion.     Opp’n, ECF No. 29.

17                              II.   OPINION

18        Mr. Classick has failed to remedy the errors in pleading his

19   claims for equitable relief.     “It is a basic doctrine of equity

20   jurisprudence that courts of equity should not act . . . when the
21   moving party has an adequate remedy at law and will not suffer

22   irreparable injury if denied equitable relief.”       Morales v. Trans

23   World Airlines, Inc., 504 U.S. 374, 381 (1992) (internal

24   citations and quotations omitted).        The TAC contains no

25   allegation that Mr. Classick’s remedies at law are inadequate,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 16, 2019.
                                      2
1    nor an allegation that he will suffer irreparable harm.

2        A pleading may seek, under alternative theories, both

3    monetary relief and equitable relief.    Fed. R. Civ. P. 8(d).

4    However, Mr. Classick does not plead his theories of relief,

5    which rely upon the same factual predicates, as alternatives.

6    See Madrigal v. Hint, Inc., No. 17-02095-VAP, 2017 WL 6940534, at

7    *4-5 (C.D. Cal. Dec. 14, 2017) (holding that “legal and equitable

8    claims based on the same factual predicates are not true

9    alternative theories of relief but rather are duplicative.”).

10       Thus, Plaintiff’s claims for equitable relief are dismissed.

11   Given this threshold failure to meet the pleading standard, this

12   Court need not address the secondary issue of whether the claim

13   for injunctive relief in particular is properly pleaded.

14                            III.    ORDER

15       For the reasons set forth above, this Court GRANTS

16   Defendants’ Motion to Dismiss.   ECF No. 27.   Leave to amend

17   having been previously granted, Plaintiff’s claims for equitable

18   relief, which he seeks under the CLRA, FAL, UCL, and as a general

19   demand in the prayer for relief, are DISMISSED WITH PREJUDICE.

20       IT IS SO ORDERED.
21   Dated: August 2, 2019

22

23

24

25

26
27

28
                                       3
